      Case 1:18-cv-01922-ABJ Document 17-1 Filed 07/03/19 Page 1 of 36




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

VALANCOURT BOOKS, LLC,                    )
                                          )   Civil Action No. 1:18-cv-01922-ABJ
       Plaintiff,                         )
                                          )
v.                                        )
                                          )
KARYN A. TEMPLE, in her official capacity )
as Register of Copyrights, United States  )
Copyright Office et al.,                  )
                                          )
       Defendants.                        )
__________________________________________)

               MEMORANDUM IN SUPPORT OF DEFENDANTS’
                  MOTION FOR SUMMARY JUDGMENT
              Case 1:18-cv-01922-ABJ Document 17-1 Filed 07/03/19 Page 2 of 36




                                                    TABLE OF CONTENTS

INTRODUCTION .......................................................................................................................... 1

STATUTORY AND REGULATORY BACKGROUND .............................................................. 2

        I.         The Library of Congress and the Deposit Requirement ............................................... 2

        II.        History of Deposit Provisions in Copyright Regimes................................................... 3

        III. The Deposit Requirement in Its Current Form ............................................................. 8

FACTUAL AND PROCEDURAL BACKGROUND.................................................................. 10

ARGUMENT ................................................................................................................................ 12

             I.       The Deposit Requirement in Section 407 Is Consistent With the Takings
                      Clause as Applied to Plaintiff................................................................................. 12

                       A.     Because the Deposit Provision Is a Condition on a Voluntarily-Sought
                              Government Benefit, Its Operation Is Consistent With the Takings
                              Clause........................................................................................................... 12

                       B.      Plaintiff Has Taken Voluntary Action to Receive the Benefits Afforded
                               Under Federal Copyright Law, and Has Declined to Take Action to Opt
                               Out of Receiving Such Benefits................................................................... 19

             II.      The Deposit Requirement Is Consistent With the First Amendment ..................... 24

                       A.      The Deposit Requirement Does Not Place an Unconstitutional Burden
                               on Speech ..................................................................................................... 25

                               1.      A Mere Allegation That the Deposit Requirement May Burden
                                       One Form of Media More Than Others, Even if Correct, Does
                                       Not State a First Amendment Claim................................................... 25

                               2.      In the Alternative, the Deposit Requirement Satisfies
                                       Intermediate Scrutiny as Applied to Plaintiff ..................................... 29

                       B.      The Deposit Requirement Is Not Facially Overbroad. ................................ 32

CONCLUSION ............................................................................................................................. 34




                                                                        i
        Case 1:18-cv-01922-ABJ Document 17-1 Filed 07/03/19 Page 3 of 36




                                        INTRODUCTION

       Section 407 of the Copyright Act—a requirement originating in the First Congress of the

United States that was ultimately signed into law by President Washington—carries with it a

strong presumption of constitutionality. And for good reason. In exchange for the panoply of

benefits that the government grants owners of copyright, publishers that choose to participate in

that system must deposit two copies of published works with the Library of Congress. Though

amended repeatedly, this deposit requirement has formed a part of American law for over two

hundred years, and was long ago recognized as valid by the Supreme Court. And the sole Court

of Appeals to have analyzed constitutional claims akin to those asserted here concluded that they

had no merit. The Court should decline the invitation to be the first to strike down this

longstanding requirement.

       The plaintiff in this action, a book publisher, contends that this longstanding requirement

is inconsistent with the Takings Clause of the Fifth Amendment and the Free Speech Clause of

the First Amendment. These constitutional claims have no merit. In considering the deposit

requirement enacted by the First Congress, the Supreme Court explained that “when the

legislature are about to vest an exclusive right in an author . . . they have the power to prescribe

the conditions on which such right shall be enjoyed.” Wheaton v. Peters, 33 U.S. (8 Pet.) 591,

663-64 (1834). In the years since, that Court has reiterated that when Congress creates a

statutory benefit, it preserves significant discretion to prescribe conditions to be satisfied by

entities that take voluntary action to receive that benefit. Therefore, if a book publisher takes

affirmative steps to avail itself of the benefits of the statutory copyright framework, and chooses

not to opt out of those benefits, it must comply with the deposit requirement. Plaintiff

acknowledges that it participates in this framework and it has never attempted to abandon its



                                                  1
        Case 1:18-cv-01922-ABJ Document 17-1 Filed 07/03/19 Page 4 of 36




copyright protections. Its participation in this conditional exchange thus does not constitute an

unlawful taking.

       Additionally, as a reasonable condition placed on copyright protection, the deposit

requirement raises no First Amendment concerns. Even if Plaintiff were correct (though it is

not) that the deposit requirement imposes a particular burden on one medium but not others, that

would not state a meritorious First Amendment claim because the requirement has neither the

purpose nor the effect of hindering the free exchange of ideas in any medium. Defendants

therefore respectfully request that the Court enter summary judgment in their favor.

                    STATUTORY AND REGULATORY BACKGROUND

I.     The Library of Congress and the Deposit Requirement

       The Library of Congress is the world’s largest library. Joint Stipulations of Fact (“JSF”)

¶ 31. 1 It serves as the national library of the United States, functions as the main research arm of

the U.S. Congress, and provides the public with a uniquely important repository of the nation’s

cultural output through general public access to its collections. Id. Since its founding in 1800,

the Library’s collection has grown to over 168 million items, including more than 39 million

cataloged books and other print materials, as well as the world’s largest collection of legal

materials, films, maps, sheet music, and sound recordings. Id. A wide variety of people and

organizations use the Library on a day-to-day basis—in fiscal year 2018, the Library responded

to over one million requests from Congress, federal agencies, and the public. Id. The Library

also makes cataloging information about the works in its collections publicly available online,

facilitating their accessibility to publishers, researchers, students, and other users throughout the



1
  As explained below, see infra Factual and Procedural Background, the parties agreed to enter
into stipulations of material facts in lieu of engaging in discovery. The parties’ Joint Stipulations
of Fact is respectfully submitted herewith in lieu of a statement of material undisputed facts.
                                                  2
        Case 1:18-cv-01922-ABJ Document 17-1 Filed 07/03/19 Page 5 of 36




world. Id. ¶ 34. In addition to the United States Copyright Office, its components include the

Congressional Research Service, which provides authoritative research and analysis for

Congress, and the National Library Service for the Blind and Physically Handicapped, which

provides books in accessible formats to persons with disabilities. Id. ¶ 31.

       To provide its services, the Library adds approximately 10,000 items to its collections

each day. Id. ¶ 32. Many of these items are received under the deposit requirement of Section

407 of the Copyright Act of 1976, 17 U.S.C. § 407. JSF ¶ 35. In fiscal year 2017, the Copyright

Office transferred 172,777 physical book deposits to the Library of Congress, 35,554 of which

were received through the deposit requirement. Id. ¶ 66.

II.    History of Deposit Provisions in Copyright Regimes

       Laws requiring the deposit of books and other cultural materials with a national or

university library “for the purpose of preserving the cultural achievements of a nation” have been

common in the West for centuries and have often been interwoven with copyright regimes. 2

The earliest examples were associated with laws granting printing privileges, and copyright laws

adopted similar library deposit requirements. Study No. 20, at 1. A deposit requirement has

been part of the conditions of copyright protection since the first Congress, except for a brief

period in the nineteenth century. See, e.g., Copyright Act of May 31, 1790, 1 Stat. 124, 125

(1790); Act of Aug. 10, 1846, § 10, 9 Stat. 102, 106 (1846); Act of Mar. 3, 1891, § 3, 26 Stat.

1106, 1107 (1891); Copyright Act of 1909, § 9, 35 Stat. 1075, 1077 (1909). 3



2Elizabeth K. Dunne, Study No. 20: Deposit of Copyrighted Works (1960), reprinted in Staff of
S. Comm. on the Judiciary, 86th Cong., Copyright Law Revision: Studies Prepared for the
Subcomm. on Patents, Trademarks, and Copyrights of the Comm. on the Judiciary 1,
https://www.copyright.gov/history/studies/study20.pdf (“Study No. 20”).
3
 The requirement was repealed in 1859, but reinstated in 1865. See Act of Mar. 3, 1865, 13
Stat. 540 (1865).
                                                 3
          Case 1:18-cv-01922-ABJ Document 17-1 Filed 07/03/19 Page 6 of 36




          “Anglo-American copyright legislation begins in 1709 with the Statute of 8 Anne, c. 19.”

Fred Fisher Music Co. v. M. Witmark & Sons, 318 U.S. 643, 647 (1943). That statute included a

deposit requirement similar to the one at issue here, directing book publishers to hold “nine

copies of each book or books, upon the best paper” in reserve prior to publication “for the use of

the royal library, the libraries of the universities of Oxford and Cambridge, the libraries of the

four universities in Scotland, the library of Sion College in London, and the library commonly

called the library belonging to the faculty of advocates at Edinburgh respectively . . . .” Statute

of Anne, 8 Ann., c. 19, § V (1710) (Gr. Brit.). The Statute of Anne required delivery of a copy

of the book to the library within ten days of a demand by that library. If the publisher failed to

comply, copyright protection was not forfeited; instead, the publisher was required to pay a fine.

See id. (requiring non-complying publisher to pay “the value of the said printed copies” and “the

sum of five pounds for every copy not so delivered, as also the value of the said printed copy not

so delivered”). In 1775, English copyright law was amended to require the deposit of complete

copies of works by making the registration and deposit of “the whole of such book, and every

volume thereof” a condition of instituting a copyright infringement suit, in addition to the other

penalties imposed by the Statute of Anne. Copyright Act, 15 Geo. III, c. 53, § VI (1775) (Gr.

Brit.).

          Against this historical background, Article I of the Constitution granted Congress specific

power to enact copyright laws: “The Congress shall have Power . . . To promote the Progress of

Science and useful Arts, by securing for limited Times to Authors and Inventors the exclusive

Right to their respective Writings and Discoveries . . . .” U.S. Const. art. I, § 8, cl. 8. “All

versions of the Copyright Act have been enacted pursuant to the power granted Congress” by

this provision. Ladd v. Law & Tech. Press, 762 F.2d 809, 812 (9th Cir. 1985).



                                                   4
        Case 1:18-cv-01922-ABJ Document 17-1 Filed 07/03/19 Page 7 of 36




       The First Congress initially exercised this power in an Act signed into law by President

Washington on May 31, 1790 that provided federal copyright protection to books, maps, and

charts, and that included a deposit requirement. Copyright Act of 1790, § 1 Stat. 124, 125 (1790)

(requiring that “the author or proprietor of any such map, chart, book or books, shall, within six

months after the publishing thereof, deliver, or cause to be delivered to the Secretary of State a

copy of the same, to be preserved in his office”). The Act made copyright protection available

only upon this deposit of copies, providing that “no person shall be entitled to the benefit of this

act . . . unless he shall first deposit” the required printed copy. Id. In 1834, the Supreme Court

upheld this deposit provision as a constitutional condition of copyright protection. Wheaton, 33

U.S. at 663-64 (“No one can deny that when the legislature are about to vest an exclusive right in

an author or an inventor, they have the power to prescribe the conditions on which such right

shall be enjoyed; and that no one can avail himself of such right who does not substantially

comply with the requisitions of the law”). As a later Supreme Court explained, “[t]he

construction placed upon the constitution by the first act of 1790 . . . , by the men who were

contemporary with its formation, many of whom were members of the convention which framed

it, is of itself entitled to very great weight, and when it is remembered that the rights thus

established have not been disputed during a period of nearly a century, it is almost conclusive.”

Burrow-Giles Lithographic Co. v. Sarony, 111 U.S. 53, 57 (1884).

       In 1846, the law establishing the Smithsonian Institution required that one copy of each

copyrighted work be deposited in both the Smithsonian and the Library of Congress within three

months of publication. Act of Aug. 10, 1846, § 10, 9 Stat. 102, 106. In 1865, the Librarian of

Congress was empowered to demand copies of works not deposited within one month of

publication; failure to deposit would result in forfeiture of copyright. Act of Mar. 3, 1865, § 3,



                                                  5
        Case 1:18-cv-01922-ABJ Document 17-1 Filed 07/03/19 Page 8 of 36




13 Stat. 540, 540 (1865). In 1867, a $25 fine was added as a penalty for noncompliance. 14

Stat. 395 (1867).

       The Copyright Act of 1909 significantly liberalized the laws to benefit authors. The 1909

Act required that “after copyright has been secured by publication of the work with [notice], 4

there shall be promptly deposited in the copyright office” two copies of the work, and gave the

Register of Copyrights the authority to make a formal demand when deposit was not made, after

which deposit would be required within three months, upon penalty of copyright forfeiture and a

fine. Copyright Act of 1909, §§ 12-13, 35 Stat. 1075, 1078.

       In enacting Section 407 of the present Copyright Act in 1976 (and as subsequently

amended), Congress decided that the sanction of forfeiture was too severe and could create a

danger that one copyright owner’s rights could be destroyed by another owner’s failure to

deposit. 5 See H.R. Rep. No. 94-1476, at 150 (1976), reprinted in 1976 U.S.C.C.A.N. 5659,

5766. Thus, Congress decided to retain the fine and increased it to $250 per work, but opted to

eliminate the forfeiture penalty. Under the 1976 Act, “the owner of copyright or of the exclusive

right of publication in a work published with notice of copyright in the United States shall

deposit, within three months after the date of such publication[,] two complete copies of the best

edition.” Copyright Act of 1976, § 407(a), 90 Stat. 2541, 2579, codified at 17 U.S.C. § 407(a)

(1976) (emphasis added). To make clear that forfeiture of copyright protection was no longer a




4
  Copyright notice generally consists of three elements included in a work: the copyright symbol
©, the word “copyright” or the abbreviation “copr.”; the year of first publication of the work; and
the name of the copyright owner. See “Copyright Notice,” https://www.copyright.gov/circs/
circ03.pdf.
5
  Under the 1976 Copyright Act, copyright ownership is divisible. Any of the exclusive rights
listed in 17 U.S.C. § 106 can be owned and enforced separately. 17 U.S.C. § 201(d). See H.R.
Rep. No. 94-1476, at 61.
                                                 6
        Case 1:18-cv-01922-ABJ Document 17-1 Filed 07/03/19 Page 9 of 36




consequence of a failure to deposit, the 1976 version of Section 407(a), like the present version,

stated that the deposit requirement was not a “condition[] of copyright protection.” Id.

       In 1985, a book publisher challenged this version of Section 407 under the Takings

Clause and the First Amendment. See Ladd, 762 F.2d at 810. In rejecting the publisher’s

Takings Clause challenge, the Ninth Circuit observed that “Congress indubitably can place

conditions on the grant of a statutory benefit.” Id. at 813. The court noted that “publication with

copyright notice” triggered the deposit requirement. Id. at 814. It rejected the argument that, in

light of the statutory text, “the deposit requirement by its own terms is no longer a condition of

copyright,” instead explaining that “deposit is indeed still required of one obtaining a copyright,

although protection of the copyright laws is not lost by failure to comply.” Id. The Ninth Circuit

considered that statutory text to constitute a repudiation of the requirement that copyright

protection be forfeited unless deposit was made, rather than a statement divorcing copyright

protection from the deposit requirement. See id.

       In 1988, Congress amended Section 407 to bring U.S. copyright law in line with the

United States’ international obligations under the Berne Convention for the Protection of

Literary and Artistic Works. See Berne Convention Implementation Act of 1988 (“BCIA”), 102

Stat. 2853 (1988); JSF ¶ 42. The BCIA removed the phrase “with notice of copyright” from

Section 407 to eliminate any prohibited formal barriers to copyright protection. The relevant

House Report explained that because “noncompliance with the mandatory deposit requirement

does not result in forfeiture of any copyright protection, mandatory deposit is [compatible] with

Berne.” H.R. Rep. No. 100-609, at 44 (1988) (attached as Ex. 1). It further stated:

       Clearly, the mandatory deposit of all published works in which copyright is claimed
       advances the purposes of the Copyright Clause of the Constitution to promote the
       progress of science and the useful arts. The existing mandatory deposit requirement
       was recently held to pass constitutional muster. The elimination of copyright notice

                                                 7
       Case 1:18-cv-01922-ABJ Document 17-1 Filed 07/03/19 Page 10 of 36




       as a factor in subjecting works to mandatory deposit has no constitutional
       significance. It remains true that only those works published in the United States
       in which copyright is claimed are subject to mandatory deposit. The only change
       is that the law will no longer require affirmative marking of the copies as a
       condition of maintaining copyright.

Id. (citing Ladd, 762 F.2d 809).

III.   The Deposit Requirement in Its Current Form

       Section 407 of the Copyright Act currently states that except as exempted by the Register

of Copyrights, “the owner of copyright or of the exclusive right of publication in a work

published in the United States shall deposit, within three months after publication[,] two

complete copies of the best edition” of the work with the Copyright Office “for the use or

disposition of the Library of Congress.” 17 U.S.C. § 407(a)-(b). The current law does not

require deposit of the work before copyright protection vests. Rather, copyright protection

attaches to copyrightable works automatically upon their fixation in a tangible medium of

expression. Id. § 102(a).

       If a copyright owner fails to affirmatively deposit copies of a work after publication (and

if suitable copies have not otherwise been delivered to the Office through registration, see infra

page 9), the Copyright Office can make a written demand for the deposit upon the publisher or

copyright owner. If a demand has been made, the copyright owner or publisher has three months

to comply before it becomes liable for fines and costs for the Library to purchase the work. 17

U.S.C. § 407(d). By regulation, the Copyright Office may exempt certain categories of works

from the deposit requirement entirely or limit the deposit requirement to only one copy. See id. §

407(c); see also 37 C.F.R. § 202.19(c). For example, the Copyright Office has generally

exempted most electronic works that are not published in physical formats (i.e., works “available

only online”). Id. § 202.19(c)(5).



                                                 8
         Case 1:18-cv-01922-ABJ Document 17-1 Filed 07/03/19 Page 11 of 36




         A copyright owner that believes that it would be excessively burdensome to comply with

a written demand can request a grant of “special relief” from the Copyright Office. Under

Copyright Office regulations, the Register of Copyrights may, after consultation with other

appropriate officials of the Library, grant a request for special relief from Section 407 for a

published work that is not otherwise exempt. Id. § 202.19(e). For example, special relief might

permit deposit in a format that would not otherwise be considered the “best edition” of a work

(e.g., an electronic format). JSF ¶ 58. Consistent with its general practice, the Office has

sometimes raised the option of special relief directly with copyright owners who express

concerns regarding potential burdens. Id. ¶ 59. Publishers often request special relief to allow

them to submit an electronic copy of a work rather than a physical deposit. Id. ¶ 60. The

Copyright Office has multiple ongoing special relief agreements that permit this arrangement; in

2017 and 2018, the Copyright Office granted every such special relief request it received. Id. ¶¶

59-60.

         Section 408 of the Copyright Act provides a copyright owner with additional statutory

benefits, and also includes a separate deposit requirement that is a condition of receiving those

benefits. See 17 U.S.C. § 408; see also H.R. Rep. No. 94-1476, at 150 (noting that “deposit and

registration [are] separate though closely related”). In particular, timely registration constitutes

prima facie evidence of a copyright, registration is generally a prerequisite to the filing of a civil

action for copyright infringement, and statutory damages are generally unavailable for pre-

registration infringement. 17 U.S.C. §§ 410-12. As a condition of registration, the copyright

owner must generally deposit two complete copies of the best edition of a published work,

although here, too, the Copyright Office has regulatory authority to permit the deposit of

identifying material instead of a complete copy, or to require only one copy instead of two. Id. §



                                                  9
       Case 1:18-cv-01922-ABJ Document 17-1 Filed 07/03/19 Page 12 of 36




408(b)(3). Copies submitted for deposit under Section 407 may be used to also satisfy the

registration deposit requirement, if accompanied by a registration application and registration

fee. Id § 408; 37 C.F.R. §§ 202.19(f)(1), 202.20(e). 6

                      FACTUAL AND PROCEDURAL BACKGROUND

       The plaintiff is a book publisher operating as a limited liability company in Richmond,

Virginia, which publishes rare and out-of-print fiction, including 18th century gothic novels;

Victorian horror novels; forgotten literary fiction; and early lesbian, gay, bisexual, and

transgender fiction. JSF ¶ 4. After Plaintiff published its first two books, all subsequent books

were published “on-demand,” a publishing method where each copy is printed in response to a

specific order or request. Id. ¶ 12. Many of the works that Plaintiff publishes are older works in

the public domain, though the editorial enhancements that Plaintiff adds to the works—such as

scholarly introductions and footnotes—are subject to U.S. copyright protection if they contain

sufficiently creative subject matter. Id. ¶ 24.

       Plaintiff believes that all or nearly all books that it publishes, including each of the books

at issue in this case, contain copyrightable material and therefore all or nearly all of the books

that it publishes contain a copyright notice—that is, a statement (which is accurate to the best of

its knowledge) regarding the legal status of that material. Id. ¶¶ 28-29. Some of these books

also contain an express reservation of rights. Id. ¶ 29. For example, several of the books at issue

in this case contain the following statement: “All rights reserved. The use of any part of this

publication reproduced, transmitted in any form or by any means, electronic, mechanical,

photocopying, recording, or otherwise, or stored in a retrieval system, without prior written




6
 As used herein, “deposit requirement” refers solely to Section 407. Plaintiff has asserted no
challenge to the constitutionality of Section 408.
                                                  10
       Case 1:18-cv-01922-ABJ Document 17-1 Filed 07/03/19 Page 13 of 36




consent of the publisher, constitutes an infringement of the copyright law.” Id. Where this

statement appears in one of Plaintiff’s publications, Plaintiff believes it is an accurate statement

of the law to the best of its knowledge. Id. Plaintiff has taken no steps to abandon or disclaim

any of its copyrights in the books it publishes. Id. ¶ 30.

       The Copyright Office determined that Plaintiff’s books warranted inclusion in the

Library’s collections due in part to their historical significance. Id. ¶ 70. In June 2018, the

Office sent an email to Plaintiff requesting the deposit of 341 published books; the email

included notices for deposit for each work, and stated that if Plaintiff was unable to supply any

individual book, it should return the notice(s) with a written explanation. Id. ¶¶ 71-73 & Exs. A-

C. Plaintiff responded via email, stating that it did not keep excess physical copies of its books

because of its print-on-demand business model, and that printing and shipping the requested

books would be cost-prohibitive. Id. ¶ 76 & Ex. D. Plaintiff also stated that it had already

provided some of the works to the Library in connection with a voluntary program known as the

Cataloging in Publication program. Id. at Ex. D.

       After receiving Plaintiff’s response, the Copyright Office consulted publicly-available

online sources in an effort to ensure its demand was limited to books containing newly-added

material. Id. ¶ 77. In August 2018, the Office replied to Plaintiff, explaining that it had

reviewed Plaintiff’s titles and determined that some of the books appeared to be strictly reprints

of public domain material (which were therefore no longer requested). Id. ¶ 78-79 & Exs. E-G.

However, the Office also explained that other books published by Plaintiff contained additional

materials such as new introductions or other new materials, and thus contained copyrightable

material subject to the deposit requirement. Id. at Ex. E. The reply included a new demand letter

for 240 books, which was narrowed from the original request for 341 titles because some of



                                                 11
       Case 1:18-cv-01922-ABJ Document 17-1 Filed 07/03/19 Page 14 of 36




these titles were either comprised entirely of public domain material or had been previously

provided to the Copyright Office. Id. ¶ 79 & Exs F-G. In March 2019, the Copyright Office and

the Library informed Plaintiff that they are willing to accept electronic copies of the books listed

in this most recent demand letter in lieu of physical copies. Id. ¶ 61.

       Plaintiff filed the present action on August 16, 2018. Plaintiff’s Complaint contends that

the deposit provision is inconsistent with the First and Fifth Amendments. In lieu of engaging in

discovery, the parties have agreed to enter into stipulations of material facts. See Joint Status

Report, ECF No. 16 (informing the Court that the parties had completed their fact stipulations).

                                           ARGUMENT

I.     The Deposit Requirement in Section 407 Is Consistent with the Takings Clause
       as Applied to Plaintiff.

       Count I of the Complaint alleges that the deposit requirement constitutes an unlawful

taking as applied to Plaintiff. Compl. ¶¶ 65-70. This claim has no merit because the deposit

requirement is a condition on the provision of a voluntarily-sought government benefit rather

than a taking without just compensation. See Ruckelshaus v. Monsanto Co., 467 U.S. 986, 1007

(1984); Ladd, 762 F.2d at 813-14.

       A.      Because the Deposit Provision Is a Condition on a Voluntarily-Sought
               Government Benefit, Its Operation Is Consistent With the Takings
               Clause.

       The Fifth Amendment provides in relevant part that “private property [shall not] be taken

for public use, without just compensation.” U.S. Const. amend. V. However, the Supreme Court

has held that Congress may condition the provision of a voluntarily-sought government benefit

on the furnishing of certain private property if that condition rationally relates to a legitimate

government interest. Monsanto, 467 U.S. at 1004-08. Because the deposit requirement

constitutes such a condition, no taking without just compensation has occurred (or will occur).

                                                  12
          Case 1:18-cv-01922-ABJ Document 17-1 Filed 07/03/19 Page 15 of 36




          Dating back to the first Congress in 1790, a deposit requirement has been part of the

conditions of copyright protection, except for a brief period in the nineteenth century. See, e.g.,

Copyright Act of May 31, 1790, 1 Stat. 124, 125 (1790); Act of Aug. 10, 1846, § 10, 9 Stat. 102,

106 (1846); Act of Mar. 3, 1891, § 3, 26 Stat. 1106, 1107 (1891); Copyright Act of 1909, § 9, 35

Stat. 1075, 1077 (1909). As part of the statutory copyright framework, Congress has required

copyright owners such as Plaintiff, who receive a limited monopoly, to comply with the deposit

provision. In upholding the version of the provision contained in the earliest federal copyright

statute, the Supreme Court explained that the right to copyright protection “does not exist at

common law” but instead originated “under the acts of congress,” and “[n]o one can deny that

when the legislature are about to vest an exclusive right in an author or an inventor, they have the

power to prescribe the conditions on which such right shall be enjoyed; and that no one can avail

himself of such right who does not substantially comply with the requisitions of the law.”

Wheaton, 33 U.S. at 663-64. As the D.C. Circuit has explained in upholding another copyright

provision traceable to the Copyright Act of 1790, “[t]he construction of the Constitution ‘by

[those] contemporary with its formation, many of whom were members of the convention which

framed it, is of itself entitled to very great weight, and when it is remembered that the rights thus

established have not been disputed [for this long], it is almost conclusive.’” Eldred v. Reno, 239

F.3d 372, 379 (D.C. Cir. 2001) (quoting Burrow-Giles, 111 U.S. at 57), aff’d, 537 U.S. 186

(2003).

          The versions of the deposit requirement contained in the statutes enacted and amended

since 1790 have retained this core feature that only copyright holders are subject to the deposit

requirement. It remains the case, as in 1834, that “no one can avail himself of [the] right [to



                                                  13
       Case 1:18-cv-01922-ABJ Document 17-1 Filed 07/03/19 Page 16 of 36




copyright protection] who does not substantially comply” with the deposit requirement.

Wheaton, 33 U.S. at 664. As relevant here, Congress has altered the statute only to benefit the

copyright holder by relaxing the consequence such that failure to deposit the requisite copies

does not result in forfeiture of a copyright holder’s statutory benefit, but instead subjects the

holder to a financial penalty. See Ladd, 762 F.2d at 813. This ameliorative change, which

benefits the copyright holder, does not render inapplicable the Supreme Court’s holding that

Congress may “prescribe the conditions on which [a statutorily vested] right shall be enjoyed,”

much less render the statute unconstitutional. Wheaton, 33 U.S. at 664. The structure is

fundamentally the same: under the current deposit provision, like the original one, the copyright

holder is still faced with the choice to comply with the deposit requirement in exchange for the

statutory benefits offered by the Copyright Act, or divest copyright protection in the published

work and be excused from the deposit requirement.

       More recently, in Monsanto, the Supreme Court rejected a challenge to a comprehensive

regulatory statute that mandated that companies provide certain trade secrets to a federal agency

in exchange for the ability to receive economic benefits of registering certain pesticides for sale

in interstate commerce. The court concluded that “as long as Monsanto is aware of the

conditions under which the data are submitted, and the conditions are rationally related to a

legitimate Government interest, a voluntary submission of data by an applicant in exchange for

the economic advantages of a registration can hardly be called a taking.” Monsanto, 467 U.S. at

1007 (citations omitted).

       Similarly, here, Congress has enacted a comprehensive statutory framework, and the

furnishing of certain personal property (two copies of a copyrighted work) is part of the

exchange for a voluntarily-sought government benefit (copyright protection). The Constitution



                                                  14
       Case 1:18-cv-01922-ABJ Document 17-1 Filed 07/03/19 Page 17 of 36




grants Congress the power “[t]o promote the Progress of Science and useful Arts, by securing for

limited Times to Authors and Inventors the exclusive Right to their respective Writings and

Discoveries.” U.S. Const. art. I, § 8, cl. 8. The Supreme Court has long recognized that

copyright legislation, dating back to the Copyright Act of 1790, provides a statutory benefit that

would not otherwise exist at common law. See Wheaton, 33 U.S. at 661 (“Congress, then, by

[the Copyright Act of 1790], instead of sanctioning an existing right, as contended for, created

it.”). Congress may lawfully condition the voluntary enjoyment of this statutory right on the

deposit of two copies of the work with the Library of Congress. As discussed below, see infra

I.B, Plaintiff voluntarily availed itself of the protection of the copyright framework created by

Congress, and has taken no steps to affirmatively disclaim the statutory benefits offered; it is thus

validly subject to the conditions Congress places on the enjoyment of such benefits.

       In light of Wheaton and Monsanto, the Ninth Circuit previously rejected a similar takings

challenge brought by a publisher seeking to invalidate the deposit requirement following a

statutory amendment. In Ladd, the Ninth Circuit explained that “Congress indubitably can place

conditions on the grant of a statutory benefit,” and thus agreed with the government’s argument

that the provision “is not a taking” but “a condition which Congress may legitimately attach to

the grant of a benefit.” 762 F.2d at 813. Thus, “[b]y voluntarily choosing to avail itself of the

benefit,” the publisher “ha[d] accepted the condition of deposit.” Id. The court determined that

the deposit provision was rationally related to the benefit of copyright protection because “[t]he

Copyright Clause grants copyright protection for the purpose of promoting the public interest in

the arts and sciences,” and “[c]onditioning copyrights on a contribution to the Library of

Congress furthers this overall purpose.” Id. at 814.




                                                 15
          Case 1:18-cv-01922-ABJ Document 17-1 Filed 07/03/19 Page 18 of 36




          As the Ninth Circuit also recognized in Ladd, the constitutional analysis is not altered by

the fact that the deposit requirement “by its own terms is no longer a condition of copyright,” in

the sense that a copyright cannot be forfeited by failure to deposit the work. Id. The Ninth

Circuit explained that the deposit requirement forms part of a broader exchange for a statutory

benefit, and that Congress’s statement that deposit is no longer a condition of copyright merely

reflects a change in “the method by which the deposit requirement is enforced.” Id. As such, “a

complete reading of section 407 reveals that deposit is indeed still required of one obtaining a

copyright, although protection of the copyright laws is not lost by failure to comply.” Id.; see S.

Rep. No. 100-352, at 45 (1988) (“[A]lthough deposit is not a condition of copyright protection, it

is, in a sense, an element of the ‘quid pro quo’ paid by authors and copyright owners for the

benefits they enjoy as copyright proprietors.”), reprinted in 1988 U.S.C.C.A.N. 3706, 3742. As

the Ninth Circuit recognized, Congress altered the penalty not to change the fundamental bargain

of the copyright framework, but rather to improve the effectiveness of the deposit requirement,

concluding that the prospect of “[a] realistic fine,” together with other statutory incentives,

“seems likely to produce a more effective deposit system.” Ladd, 762 F.2d at 813 (quoting H.R.

Rep. 94-1476, at 150) (emphasis added). “[D]eposit is still required, but failure to deposit results

not in forfeiture but in fines in the amount of the cost to the library of obtaining the work plus

penalties.” Id. 7 A fine has long been associated with a failure to deposit. See, e.g., 14 Stat. 395

(1867).



7
  Nor, as the Ninth Circuit explained, is this conclusion inconsistent with Section 407(a)’s
statement that “[n]either the deposit requirements of this subsection nor the acquisition
provisions of subsection (e) are conditions of copyright protection.” See Ladd, 762 F.2d at 814.
The deposit requirement is a condition on copyright protection in the sense that it applies only to
copyright owners. And the quoted section of Section 407(a) simply makes clear that forfeiture of
copyright protection is no longer a permissible sanction for a failure by a copyright owner to
make a required deposit upon demand.
                                                  16
       Case 1:18-cv-01922-ABJ Document 17-1 Filed 07/03/19 Page 19 of 36




       In short, while the deposit requirement may be viewed as more lenient from the

standpoint of the copyright owner because forfeiture is no longer a sanction for noncompliance,

the statutory framework of copyright protection still connects the requirement to the benefits of

copyright protection. And because Congress has “vest[ed] an exclusive right in an author,” it

“ha[s] the power to prescribe the conditions on which such right shall be enjoyed,” including the

deposit requirement. Wheaton, 33 U.S. at 663-64. The condition remains in place; the penalty

for failing to comply has simply become less onerous. But the fact that a statutory enforcement

mechanism has changed does not transform a statute that is constitutional to one that is not. 8

       The only relevant difference between the version of Section 407 at issue in Ladd and the

current version is that the latter no longer applies only where copyright owners include a notice

of copyright. But the relaxation of formality requirements achieved by the 1988 Berne

Amendments does not alter the fundamental nature of the federal copyright framework. The

1988 amendments were intended to make it easier for authors to obtain copyright protection, and

not to change the fundamental quid pro quo of the statutory scheme laid out by Congress. They

reflect a “minimalist approach” that “amend[ed] the Copyright Act only where there [was] a

clear conflict with the express provisions of the Berne Convention” and “only insofar as it [was]

necessary to resolve the conflict in a manner compatible with the public interest, respecting the

pre-existing balance of rights and limitations in the Copyright Act as a whole.” H.R. Rep. No.




8
  An analogous statutory framework helps demonstrate why this is the case. The federal
government (along with most states) compiles names from voter registration records to create
jury lists. See 28 U.S.C. § 1863(b)(2) (requiring U.S. district courts to select the names of
prospective jurors from voter registration lists). Bestowal of a government benefit (the ability to
vote in a specific election) is thus combined with a condition (inclusion in jury pools). Failure to
report for jury duty can be penalized by a fine, imprisonment, or community service, see id. §
1866(g), but not by forfeiture of the right to vote. Yet it would be correct to describe the ability
to vote in a particular election as being conditioned on the voter’s inclusion in jury pools.
                                                17
       Case 1:18-cv-01922-ABJ Document 17-1 Filed 07/03/19 Page 20 of 36




100-609, at 20. Congress prospectively abolished the mandatory requirement of notice of

copyright, but “[i]n deference to the utility of notice, . . . the legislation includes a new provision

designed to stimulate voluntary notice by according evidentiary significance to its use.” Id. at

45. Under this new provision, if a notice of copyright appears on a published work, then no

weight is given to a defendant’s use of a defense based on innocent infringement to mitigate

damages. 17 U.S.C. § 401(d). But as Congress made clear, “[t]he elimination of copyright

notice as a factor in subjecting works to mandatory deposit has no constitutional significance,” as

it “remains true that only those works published in the United States in which copyright is

claimed are subject to mandatory deposit.” H.R. Rep. No. 100-609, at 44. “The only change is

that the law will no longer require affirmative marking of the copies as a condition of

maintaining copyright.” Id.

       Consequently, the modification of the copyright-notice requirement does not change the

fundamental balance of the federal copyright framework. See also Kahle v. Ashcroft, No. C-04-

1127 MMC, 2004 WL 2663157, at *16-18 (N.D. Cal. Nov. 19, 2004) (rejecting contention that

recent amendments to the Copyright Act, including amendment of deposit requirement, had

altered the traditional contours of copyright protection), aff’d, 487 F.3d 697 (9th Cir. 2007). The

copyright holder is still faced with the quid pro quo that the Supreme Court blessed in Wheaton:

either choose to deposit copies with the Library and enjoy the protection of copyright or divest

oneself of the copyright interest and thereby forego the protection of the statutory framework

along with the accompanying obligation to deposit. Forfeiture no longer occurs by operation of

statute if the copyright holder declines to deposit, but the deposit requirement remains a

condition attached to the enjoyment of the statutory benefit of copyright protection, a benefit that

Plaintiff here clearly intended to avail itself of with regard to the publication of its works.



                                                  18
       Case 1:18-cv-01922-ABJ Document 17-1 Filed 07/03/19 Page 21 of 36




       B.      Plaintiff Has Taken Voluntary Action to Receive the Benefits
               Afforded Under Federal Copyright Law, and Has Declined to Take
               Action to Opt Out of Receiving Such Benefits.

       There is no question that the plaintiff here intends to avail itself of the statutory benefits

vested in copyright holders by Congress. Plaintiff’s works are published with notice of

copyright (even though such notice is not required to enjoy copyright protection), Plaintiff has

taken no steps to abandon the copyrights in those works, and Plaintiff’s organization is structured

in order to vest copyright with it as the publisher. Like the publisher in Ladd, Plaintiff has

“voluntarily cho[sen] to avail itself of the benefit” afforded by copyright protection, and has

thereby “accepted the condition of deposit.” 762 F.2d at 813.

       The requirement to deposit copies of a published work with the Copyright Office falls on

“the owner of copyright or of the exclusive right of publication in a work published in the United

States.” 17 U.S.C. § 407(a). As a general rule, “[c]opyright in a work protected under [the

Copyright Act] vests initially in the author or authors of the work.” Id. § 201(a). However,

copyright ownership can be transferred by contract. Id. § 201(d). Moreover, for “work[s] made

for hire,” “the employer or other person for whom the work was prepared is considered the

author . . . , and unless the parties have expressly agreed otherwise,” owns the copyright. Id. §

201(b). A “work made for hire” includes “a work specifically ordered or commissioned for use

. . . as a supplementary work” and “a work prepared by an employee within the scope of his or

her employment.” Id. § 101. In turn, a “supplementary work” is “a work prepared for

publication as a secondary adjunct to a work by another author for the purpose of introducing,

concluding, illustrating, explaining, revising, commenting upon, or assisting in the use of the

other work, such as forewords [and] afterwords [and] editorial notes . . .” Id.




                                                 19
       Case 1:18-cv-01922-ABJ Document 17-1 Filed 07/03/19 Page 22 of 36




       As an artificial legal entity (a limited liability corporation), Plaintiff does not become an

“author” by creating copyrightable works itself. Instead, Plaintiff’s ownership of copyright or

the exclusive right to publish necessarily results from a voluntary contractual undertaking:

namely, agreeing that another person or entity will create copyrightable works to which Plaintiff

owns the copyright or exclusive right to publish. Plaintiff has no employees. JSF ¶ 23.

Therefore, Plaintiff’s ownership of copyright cannot result from the preparation of a

copyrightable work by an employee acting within the scope of his or her employment. Instead,

Plaintiff’s copyright ownership can only result from (1) express transfer by contract or (2) an

agreement with another person or entity to produce a supplementary work for Plaintiff.

       For older works in the public domain, Plaintiff typically recruits scholarly editors and

commentators to edit the works—adding editorial enhancements such as scholarly introductions

and footnotes—and then Plaintiff republishes the works. JSF ¶¶ 23-24. These editorial

enhancements are subject to copyright protection. Id. ¶ 24. If Plaintiff’s agreements with these

editors and commentators expressly transfer ownership of copyright in these editorial

enhancements to Plaintiff, then Plaintiff has received copyright ownership via express

assignment. See 17 U.S.C. § 201(d) (authorizing copyright transfer by contract). Alternatively,

if these agreements do not contain such an express provision, then copyright ownership occurs

by operation of law because these enhancements constitute “supplementary works,” and as “the

person for whom the work [was] prepared,” Plaintiff “is considered the author” of these

enhancements. Id. §§ 101, 201(b). But in either circumstance, the means by which Plaintiff

acquires copyright ownership is via contract. Similarly, for more recent works not in the public

domain, Plaintiff must secure permission from a rightsholder or the rightsholder’s heir to




                                                 20
       Case 1:18-cv-01922-ABJ Document 17-1 Filed 07/03/19 Page 23 of 36




republish the book. JSF ¶ 25. And again, the only avenue by which Plaintiff can acquire such

ownership is by contract.

       Consequently, as applied to Plaintiff, the federal copyright framework constitutes a

voluntary exchange with the government, rather than an obligation imposed on an ordinary use

of its property. Even though loss of copyright is no longer a potential sanction for failure to

make required deposits, Plaintiff’s obligation to deposit copies results from its voluntary decision

to obtain the benefits associated with copyright protection by means of a voluntary act: the

formation of a contract relationship. Plaintiff has therefore “voluntarily cho[sen] to avail itself of

the benefit” afforded by copyright protection, and has thereby “accepted the condition of

deposit.” Ladd, 762 F.2d at 813.

       Additionally, to the best of the parties’ knowledge, each of the books at issue in this case

contains a notice of copyright. 9 JSF ¶ 29. As explained by Congress, providing copyright notice

serves several purposes, including “inform[ing] the public as to whether a particular work is

copyrighted,” and identifying the copyright owner and showing the date of publication. H.R.

Rep. No. 94-1476, at 143; see also Gaiman v. McFarlane, 360 F.3d 644, 653 (7th Cir. 2004)

(explaining that “[t]he function of copyright notice is to warn off copiers”) (citing authority). As

explained above, see supra Statutory and Regulatory Background at II, notice of copyright is no

longer required. Thus, by voluntarily including a notice of copyright in each of the published

works at issue, Plaintiff took an affirmative step to invoke the benefits of copyright protection.




9
 Some of these books also contain an express reservation of rights. For example, several of the
books at issue contain the following statement: “All rights reserved. The use of any part of this
publication reproduced, transmitted in any form or by any means, electronic, mechanical,
photocopying, recording, or otherwise, or stored in a retrieval system, without prior written
consent of the publisher, constitutes an infringement of the copyright law.” JSF ¶ 29.
                                                 21
       Case 1:18-cv-01922-ABJ Document 17-1 Filed 07/03/19 Page 24 of 36




This fact underscores that Plaintiff has opted into a special government benefits framework and

has not had the benefits and burdens of copyright protection unwillingly foisted on it.

       In addition to taking voluntary action to receive the benefits afforded by federal copyright

law, Plaintiff has declined to opt out of receiving such benefits. The Copyright Act broadly

permits the transfer of copyrights, in whole or in part. See 17 U.S.C. § 201(d) (“The ownership

of a copyright may be transferred in whole or in part by any means of conveyance or by

operation of law . . . .”). It is also “well settled that rights gained under the Copyright Act may

be abandoned” by means of “some overt act indicating an intention to abandon that right.”

Micro Star v. Formgen Inc., 154 F.3d 1107, 1114 (9th Cir. 1998); see also 4 Melville B. Nimmer

& David Nimmer, Nimmer on Copyright § 13.06 (2019) (analyzing cases discussing

abandonment through overt acts manifesting “an intent by the copyright proprietor to surrender

rights in his work”). A publisher that abandons or transfers copyright protection in a work is not

subject to the deposit requirement because it is no longer “the owner of copyright or of the

exclusive right of publication” in that work. 17 U.S.C. § 407(a). Here, Plaintiff could have

taken steps to divest its copyright interest, including by notifying the Copyright Office that it was

abandoning its copyright (or that it was otherwise not the owner of copyright or the exclusive

right of publication) and would allow the Office to record a document to that effect. The Office

would withdraw a demand for deposit from a publisher that provides such a response to a

demand letter. Therefore, having made the voluntary decision to retain the special benefits of

copyright protection by declining to opt out from such protection, Plaintiff must comply with the

deposit requirement as part of the statutory framework.

       Furthermore, as the Ninth Circuit has held, the deposit requirement is rationally related to

a legitimate government interest. Ladd, 762 F.2d at 814; see Monsanto, 467 U.S. at 1004-08



                                                 22
       Case 1:18-cv-01922-ABJ Document 17-1 Filed 07/03/19 Page 25 of 36




(holding that conditions on government benefits do not violate the Takings Clause if they are

rationally related to a legitimate government interest). The Copyright Clause “grants copyright

protection for the purpose of promoting the public interest in the arts and sciences,” and

“[c]onditioning copyrights on a contribution to the Library of Congress furthers this overall

purpose.” Ladd, 762 F.2d at 814. The statutory copyright framework provides an economic

benefit to encourage authors to make their works available for the benefit of the public. See

Luck’s Music Library, Inc. v. Ashcroft, 321 F. Supp. 2d 107, 112 (D.D.C. 2004) (Constitution’s

Intellectual Property Clause “is intended to motivate the creative activity of authors and

inventors by the provision of a special reward, and to allow the public access to the products of

their genius after the limited period of the exclusive control has expired”) (quoting Sony Corp. of

Am. v. Universal Studios, Inc., 464 U.S. 417, 429 (1984)), aff’d, 407 F.3d 1262 (D.C. Cir. 2005).

The Library acts as a physical manifestation of that exchange by aggregating works for use by

the general public.

       The Supreme Court’s decision in Horne v. Department of Agriculture, 135 S. Ct. 2419

(2015), is not to the contrary. In that case, the Court did not consider the provisions of the

Agricultural Marketing Agreement Act that required raisin farmers to set aside a percentage of

their crop in order to increase the market price of raisins to be the kind of voluntary exchange at

issue here. Id. at 2430-31 (“Selling produce in interstate commerce, although certainly subject to

reasonable government regulation, is . . . not a special governmental benefit that the Government

may hold hostage, to be ransomed by the waiver of constitutional protections.”). The Court

specifically distinguished Monsanto on the grounds that “as a condition to receiving a permit to

sell [their] products,” the plaintiffs in that case “received a ‘valuable Government benefit’ in

exchange.” Id. at 2430. Unlike here, the raisin penalty in Horne was wholly involuntary. The



                                                 23
       Case 1:18-cv-01922-ABJ Document 17-1 Filed 07/03/19 Page 26 of 36




Supreme Court specifically rejected the notion that “raisin growers voluntarily choose to

participate in the raisin market,” reasoning that “[s]elling produce in interstate commerce” was a

“basic and familiar use[] of property.” Id.; see also id. (describing renting property or building

on property as other such familiar uses).

       In contrast to participation in the agricultural market, however, the Supreme Court has

long emphasized that the limited monopoly rights of copyright protection are a statutory benefit

rather than a common-law right, and publishers and authors may participate in the market and

produce works without its enjoying its benefits. See, e.g., Wheaton, 33 U.S. at 657. Thus, as

demonstrated above, and as held in Ladd, the deposit requirement “is a condition which

Congress may legitimately attach to the grant of a benefit,” 762 F.2d at 813, akin to the condition

upheld in Monsanto. See also Southeast Ark. Hospice, Inc. v. Burwell, 815 F.3d 448, 450 (8th

Cir. 2016) (rejecting takings claim by operator of hospice care facilities who “voluntarily chose

to participate in the Medicare hospice program” and distinguishing Horne).

       The Supreme Court has thus made clear that Congress may place conditions on the grant

of a valuable government benefit, and if an entity takes voluntary action to receive that benefit

and declines to take affirmative steps to opt out of receiving it, it must comply with the

conditions in exchange for receiving the benefit. Plaintiff has taken affirmative steps to receive

the benefits bestowed by the federal copyright framework and has declined to take action to opt

of the receipt of those benefits. Congress may therefore condition Plaintiff’s receipt of copyright

benefits on compliance with Section 407.

II.    The Deposit Requirement Is Consistent With the First Amendment.

       Plaintiff also argues that the deposit requirement is inconsistent with the First

Amendment, for two reasons. First, Plaintiff contends that the deposit requirement places an



                                                 24
       Case 1:18-cv-01922-ABJ Document 17-1 Filed 07/03/19 Page 27 of 36




unconstitutional burden on speech. Second, Plaintiff claims that the requirement is

constitutionally overbroad. Neither claim has merit.

       A.      The Deposit Requirement Does Not Place an Unconstitutional Burden on
               Speech.

               1.      A Mere Allegation That the Deposit Requirement May Burden
                       One Form of Media More Than Others, Even if Correct, Does Not
                       State a First Amendment Claim.

       Like Plaintiff, the publisher in Ladd “argue[d] that the deposit requirement violates the

first amendment because it burdens material protected by the first amendment.” 762 F.2d at 815.

As noted above, neither the First Congress nor the Supreme Court found any First Amendment

problem with the deposit requirement, which was enacted contemporaneously with the Bill of

Rights. Because a copyright holder remains free to publish works without the statutory benefits

associated with copyright protection, the deposit requirement enacts no burden on any First

Amendment activity, nor does it impose any content-based requirements on publishers that

would run afoul of the First Amendment.

       This case involves neither taxation nor content-based discrimination. In Leathers v.

Medlock, 499 U.S. 439 (1991), the Supreme Court made clear that not all laws that touch upon

First Amendment activity are constitutionally suspect. The Court upheld “the constitutionality of

a state sales tax that exclude[d] or exempt[ed] certain segments of the media, but not others.” Id.

at 441. The Arkansas tax scheme at issue exempted newspapers, magazines, and satellite

broadcasting services, but not cable television services, from a general state sales tax. Id. at 442.

The Court rejected the argument by a cable operator that a tax that “discriminates among media”

or “discriminate[s] . . . within a medium,” “even in the absence of any evidence of intent to

suppress speech or of any effect on the expression of particular ideas, violates the First

Amendment,” and explained that “[o]ur cases do not support such a rule.” Id. at 449-50. After

                                                 25
       Case 1:18-cv-01922-ABJ Document 17-1 Filed 07/03/19 Page 28 of 36




analyzing Regan v. Taxation with Representation of Washington, 461 U.S. 540 (1983), Mabee v.

White Plains Publishing Company, 327 U.S. 178 (1946), and Oklahoma Press Publishing

Company v. Walling, 327 U.S. 186 (1946), the Court announced that “[t]aken together, [these

cases] establish that differential taxation of speakers, even members of the press, does not

implicate the First Amendment unless the tax is directed at, or presents the danger of

suppressing, particular ideas.” Leathers, 499 U.S. at 453.

       In Ladd, the publisher “attempt[ed] to characterize deposit as an insidious tax on first

amendment protected works,” analogizing to Minneapolis Star & Tribune Company v.

Minnesota Commissioner of Revenue, 460 U.S. 575 (1983), in which the Supreme Court had

invalidated a special-use tax on paper and ink affecting only large newspapers. Ladd, 762 F.2d

at 815. The Ninth Circuit rejected this argument, concluding that “the deposit requirement does

not burden the first amendment concerns of expression and dissemination of ideas.” Id. (citation

omitted). The court’s conclusion followed from the fact that “[d]eposit is not triggered by the

publication of ideas,” but instead “comes into play only if the publisher voluntarily seeks the

statutory benefit of copyright.” Id. And because “[t]he first amendment does not protect the

right to copyright,” “a condition placed on copyright protection does not implicate first

amendment rights.” Id. (footnote omitted). Ladd is thus comparable to Leathers, in which the

Supreme Court explained that although the danger of suppressing ideas was presented in

Minnesota Star and Arkansas Writers’ Project v. Ragland, 481 U.S. 221 (1987), such “[was] not

the case” in Leathers because Arkansas “ha[d] chosen simply to exclude or exempt certain media

from a generally applicable tax.” Leathers, 499 U.S. at 453.

       For the same reasons, Plaintiff’s contention that the deposit requirement implicates First

Amendment rights has no merit. Because Plaintiff has voluntarily sought the benefits of



                                                26
       Case 1:18-cv-01922-ABJ Document 17-1 Filed 07/03/19 Page 29 of 36




copyright, and because the deposit requirement is a reasonable condition placed on copyright

protection—a statutory benefit that is not constitutionally required—the requirement raises no

First Amendment concerns. See Authors League of Am., Inc. v. Ass’n of Am. Publishers, 619 F.

Supp. 798, 807 (S.D.N.Y. 1985) (“[T]he first amendment does not preclude the government from

imposing conditions on authors who seek copyright protection.”), aff’d sub nom. Authors League

of Am., Inc. v. Oman, 790 F.2d 220 (2d Cir. 1986). At issue in Authors League was a since-

repealed condition on copyright that restricted the importation of copyrighted non-dramatic

literary works not manufactured in the U.S. or Canada. 790 F.2d at 221. As with the deposit

requirement, non-compliance with this manufacturing condition did not divest copyright

protection. See 619 F. Supp. at 808 n.14. The Authors League plaintiffs argued that that

condition “unconstitutionally interfere[d] with an author’s first amendment right to distribute and

circulate ideas as well as the public’s right to receive those ideas.” 790 F.2d at 222. The Second

Circuit rejected this argument, agreeing with the government that “since free importation is

allowed to any author who agrees to forego United States[] copyright protection, the [condition]

places no burden on the exercise of [First Amendment] rights.” Id.; see also 619 F. Supp. at 807

(explaining that “[i]n enacting copyright legislation, Congress may attach to its grant of

copyright whatever conditions and restrictions it sees fit”) (citing, inter alia, Wheaton, 33 U.S. at

663-64). Analogously, here, Plaintiff took voluntary action to seek the benefits of federal

copyright protection and has declined to forego such benefits; compliance with the conditions on

which such benefits are granted thus do not present any First Amendment difficulties. See also

Schnapper v. Foley, 471 F. Supp. 426, 428 (D.D.C. 1979) (“[I]t is well established that there is

no conflict between the First Amendment and the copyright laws.”), aff’d, 667 F.2d 102 (D.C.

Cir. 1981).



                                                 27
       Case 1:18-cv-01922-ABJ Document 17-1 Filed 07/03/19 Page 30 of 36




       The circumstances of this case are thus far afield from the questions presented in taxation

decisions such as Minneapolis Star and Arkansas Writers’ Project. None of the unusual features

of the tax scheme in Minnesota Star are presented here. See 460 U.S. at 581-82 (explaining that

the state had “not chosen to apply its general sales and use tax to newspapers,” but had instead

“created a special tax that applie[d] only to certain publications protected by the First

Amendment;” that although characterized as a use tax, the special tax did not serve the function

of typical use taxes; that the tax departed from the typical state practice of taxing only retail sales

rather than the mere use of components such as ink and paper; and that the tax was “tailor[ed]

. . . so that it single[d] out a few members of the press”). This case involves neither taxation in

general nor the use of a special use tax, and thus does not raise the First Amendment concerns

presented in Minnesota Star. See Walsh v. Brady, 927 F.2d 1229, 1236 (D.C. Cir. 1991)

(describing Minnesota Star as “likely addressed only to the special complexities of taxation,” and

“stand[ing] only for the proposition that states may not use a special scheme to tax the press,

even where it gives the press an overall advantage over other taxpayers, because of the

difficulties of assessing that defense”).

       Similarly, Arkansas Writers’ Project found that a special tax exemption applied by

Arkansas to particular types of magazines constituted a “discriminatory tax on the press” because

“the magazine exemption means that only a few Arkansas magazines pa[id] any sales tax” and

“in that respect, it operate[d] in much the same way as did the $100,000 exemption to the

Minnesota use tax” in Minnesota Star. Id. at 227, 229. But what the Court found particularly

troublesome was that under the Arkansas tax scheme, “a magazine’s tax status depends entirely

on its content.” Id. at 229. It thus concluded that “[s]uch official scrutiny of the content of

publications as the basis for imposing a tax is entirely incompatible with the First Amendment’s



                                                  28
       Case 1:18-cv-01922-ABJ Document 17-1 Filed 07/03/19 Page 31 of 36




guarantee of freedom of the press.” Id. at 230. By contrast, this case involves neither taxation

nor content-based discrimination. And if any doubt were left as to the limited scope of

Minnesota Star and Arkansas Writers’ Project, the court removed such doubt in Leathers.

       As in Leathers, here, Plaintiff’s contention that the deposit requirement imposes a

particular burden on one medium (physical books or books published by print-on-demand

publishers) but not others (electronic works that are not published in physical formats), even if

correct, does not state a First Amendment claim. 10 As the Supreme Court has made clear, the

First Amendment does not cast doubt on otherwise-valid laws that “impos[e] incidental burdens

on speech.” Sorrell v. IMS Health Inc., 564 U.S. 552, 567 (2011). Thus, even if decisions such

as Minnesota Star and Arkansas Writers’ Project did apply outside the taxation context,

“[n]othing about [Congress’] choice” in enacting the deposit requirement “has ever suggested an

interest in censoring the expressive activities” of any medium. Leathers, 499 U.S. at 453. “Nor

does anything in [the] record indicate” that the deposit requirement “is likely to stifle the free

exchange of ideas.” Id. The deposit requirement thus does not implicate any First Amendment

concerns.

               2.      In the Alternative, the Deposit Requirement Satisfies Intermediate
                       Scrutiny as Applied to Plaintiff.

       The Complaint appears to contemplate the application of a level of review more stringent

than rational basis review to Plaintiff’s First Amendment claim. See Compl. ¶¶ 77-78.




10
   Furthermore, to the extent that Plaintiff contends that the deposit requirement could affect
“speakers who may wish to remain anonymous or who may wish to disseminate their works
narrowly,” Compl. ¶ 76, that contention fails because Plaintiff does not allege that it falls within
either category, and lacks third-party standing to assert First Amendment claims on behalf of any
such purported entities. See LaRoque v. Holder, 650 F.3d 777, 781 (D.C. Cir. 2011) (a plaintiff
“generally must assert his own legal rights and interests, and cannot rest his claim to relief on the
legal rights or interests of third parties”) (quoting Warth v. Seldin, 422 U.S. 490, 499 (1975)).
                                                 29
       Case 1:18-cv-01922-ABJ Document 17-1 Filed 07/03/19 Page 32 of 36




However, heightened scrutiny is not triggered here because as explained above, “[t]he first

amendment does not protect the right to copyright,” and therefore, “a condition placed on

copyright protection does not implicate first amendment rights.” Ladd, 762 F.2d at 815 (footnote

omitted). Indeed, the Ninth Circuit in Ladd did not apply any form of heightened scrutiny in

analyzing the publisher’s First Amendment challenge to the deposit requirement. Nor, more

generally, did the Supreme Court in Leathers apply heightened scrutiny when evaluating a First

Amendment claim that (like Plaintiff’s) alleged that a statute imposed a burden on one medium

but not others. It is therefore unnecessary for the Court to apply heightened scrutiny in

adjudicating Plaintiff’s First Amendment claim, because no First Amendment rights are

threatened.

       Nevertheless, even if the Court were to apply a heightened level of scrutiny, the deposit

requirement would pass constitutional muster. Because no viewpoint- or content-based

distinction is presented, even if heightened scrutiny were appropriate, at most, intermediate

scrutiny would apply. See BellSouth Corp. v. FCC, 144 F.3d 58, 69 (D.C. Cir. 1998) (applying

intermediate scrutiny to provision limiting ability of Bell operating companies to provide

electronic publishing because “there is simply no hint that ‘the government has adopted a

regulation of speech because of [agreement or] disagreement with the message it conveys’”

(quoting Turner Broad. Sys. v. FCC, 512 U.S. 622, 642 (1994)). “A regulation will be upheld

under intermediate scrutiny ‘if it advances important governmental interests unrelated to the

suppression of free speech and does not burden substantially more speech than necessary to

further those interests.’” Id. at 69-70 (quoting Turner Broad. Sys. v. FCC, 520 U.S. 180, 189

(1997)). “The requirement of an important government interest is amply met here.” BellSouth,

144 F.3d at 70. As noted in Ladd, the Supreme Court “has recognized without questioning its



                                                30
       Case 1:18-cv-01922-ABJ Document 17-1 Filed 07/03/19 Page 33 of 36




constitutionality that the deposit requirement’s purpose is to enforce contributions of desirable

books to the Library of Congress.” Ladd, 762 F.2d at 812 (citing Washingtonian Pub. Co. v.

Pearson, 306 U.S. 30, 41 (1939)); see also Study No. 20, at 34 (“Deposits of copyrighted works

serve two purposes: (1) To identify the work for the purpose of copyright registration, and (2) to

provide copies of works for the Library of Congress.”). Congress properly conditioned its

decision “[t]o promote the Progress of Science and useful Arts,” U.S. Const. art. 1, § 8, cl. 8, on

the deposit of published works in order to maintain a national library to incentivize the

dissemination of existing published works, and “[e]vidence from the founding . . . suggests that

inducing dissemination—as opposed to creation—was viewed as an appropriate means to

promote science” under the Copyright Clause. Golan v. Holder, 565 U.S. 302, 326 (2012); see

also Ladd, 762 F.2d at 812 (“[A] provision of the Copyright Act which sustains a national library

for the public use is necessary and proper.”). 11

       Furthermore, the deposit requirement does not burden substantially more speech than

necessary to further the government’s legitimate interests. The requirement does not close off

any channels for the communication of information. The Copyright Office only issues demands

for deposit of a fraction of works potentially eligible under Section 407, see JSF ¶¶ 51-57, and

such demands entail a one-time deposit of two copies of a work. 17 U.S.C. § 407(a). And as

explained above, see supra Statutory and Regulatory Background at III, a publisher that believes

that it would be excessively burdensome to comply with a demand that it comply with the

deposit requirement can request a grant of special relief from the Copyright Office. Publishers




11
  Indeed, incentivizing public institutions like the Library of Congress regarding the collection
of published works that might otherwise be lost is vital to Plaintiff’s business model of
republishing rare and out-of-print fiction. Plaintiff’s business started with the republishing of
two rare works held by a public library, the University of Nebraska at Lincoln. JSF ¶¶ 8-11.
                                                    31
       Case 1:18-cv-01922-ABJ Document 17-1 Filed 07/03/19 Page 34 of 36




frequently request special relief to allow them to submit an electronic copy of a work rather than

a physical deposit, and in 2017 and 2018, the Copyright Office granted every special relief

request it received. 12 Especially when viewed in the light of the benefits bestowed under

statutory copyright framework, the requirement cannot be said to burden substantially more

speech than necessary to further Congress’s legitimate interests. Thus, even if intermediate

scrutiny were applicable here—which, as explained above, it is not—the deposit requirement

would satisfy that standard.

       B.      The Deposit Requirement Is Not Facially Overbroad.

       Plaintiff also seeks a ruling from this Court that the deposit requirement is overbroad on

its face. Compl. ¶ 74. To assert a facial overbreadth claim, a plaintiff must demonstrate that the

challenged statute (1) “could never be applied in a valid manner,” or (2) that even though it may

be validly applied to some, “it nevertheless is so broad that it ‘may inhibit the constitutionally

protected speech of third parties.’” N.Y. State Club Ass’n, Inc. v. City of New York, 487 U.S. 1,

11 (1988). 13 “[T]he first kind of facial challenge will not succeed unless the court finds that

every application of the statute created an impermissible risk of suppression of ideas.” Id.

“[T]he second kind of facial challenge will not succeed unless the statute is ‘substantially’

overbroad, which requires the court to find a realistic danger that the statute itself will

significantly compromise recognized First Amendment protections of parties not before the

Court.” Id. “To put the matter another way, . . . the overbreadth of a statute must not only be



12
   Though Plaintiff references the possibility of “less restrictive means” that it posits Congress
might have utilized in furtherance of its goals, Compl. ¶ 77, “[i]ntermediate First Amendment
scrutiny . . . does not entail a ‘least restrictive means’ analysis.” BellSouth, 144 F.3d at 70
(citation omitted).
13
  The Supreme Court has stated that this latter kind of facial challenge is properly thought of as
“an exception to ordinary standing requirements.” N.Y. State Club Ass’n, 487 U.S. at 11.
                                                  32
       Case 1:18-cv-01922-ABJ Document 17-1 Filed 07/03/19 Page 35 of 36




real, but substantial as well, judged in relation to the statute’s plainly legitimate sweep.”

Broadrick v. Oklahoma, 413 U.S. 601, 615 (1973).

       Plaintiff cannot succeed under either type of overbreadth challenge. First, Plaintiff

cannot demonstrate that the deposit requirement could never be validly applied; to the contrary,

as explained above, the provision is consistent with the First Amendment as applied to Plaintiff.

Second, Plaintiff cannot demonstrate that the deposit provision is “substantially” overbroad. See

Virginia v. Hicks, 539 U.S. 113, 122 (2003) (“The overbreadth claimant bears the burden of

demonstrating, from the text of [the law] and from actual fact, that substantial overbreadth

exists.”). “The ‘mere fact that one can conceive of some impermissible applications of a statute

is not sufficient to render it susceptible to an overbreadth challenge.’” United States v.

Williams, 553 U.S. 285, 303 (2008) (quoting Members of City Council of Los Angeles v.

Taxpayers for Vincent, 466 U.S. 789, 800 (1984)). Rather, overbreadth analysis inquires

whether the law “taken as a whole, is substantially overbroad in relation to its plainly legitimate

sweep.” Hicks, 539 U.S. at 122.

       Here, Plaintiff cannot show that there is any “realistic danger that the statute itself will

significantly compromise recognized First Amendment protections of parties not before the

Court.” Taxpayers for Vincent, 466 U.S. at 801. Some form of the deposit requirement has been

in effect since 1790, and there is little indication of a chilling effect on parties who would publish

expressive works were it not for this requirement. Thus, regardless of whether “one can

conceive of some impermissible application[]” of the challenged provision, the provision is not

“susceptible to an overbreadth challenge,” Williams, 553 U.S. at 303, and any First Amendment

deficiencies that could spring from other applications of the statute must be cured not by facial

invalidation, but “through case-by-case analysis.” Broadrick, 413 U.S. at 622. “Moreover,



                                                  33
       Case 1:18-cv-01922-ABJ Document 17-1 Filed 07/03/19 Page 36 of 36




[Plaintiff] also bring[s] an as-applied claim, and facial challenges are disfavored when a case

‘may be disposed of on narrower grounds.’” Sandvig v. Sessions, 315 F. Supp. 3d 1, 28 (D.D.C.

2018) (quoting Texas v. Johnson, 491 U.S. 397, 403 n.3 (1989)). The deposit requirement is

therefore not facially overbroad.

                                         CONCLUSION

       For the foregoing reasons, Defendants respectfully request that the Court enter summary

judgment in their favor.

Dated: July 3, 2019                           Respectfully submitted,


                                              JOSEPH H. HUNT
                                              Assistant Attorney General

                                              ERIC WOMACK
                                              Assistant Branch Director

                                              JESSIE K. LIU
                                              United States Attorney

                                                /s/ Daniel Riess
                                              DANIEL RIESS (Texas Bar No. 24037359)
                                              Trial Attorney
                                              United States Department of Justice
                                              Civil Division, Federal Programs Branch
                                              1100 L Street, N.W.
                                              Washington, D.C. 20005
                                              Tel: (202) 353-3098
                                              Fax: (202) 616-8460
                                              Daniel.Riess@usdoj.gov
                                              Attorneys for Defendants




                                                34
